Citation Nr: 1119099	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right knee chondromalacia of the patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to May 2005.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the Veteran's last VA examination to assess the current severity of her right knee disability was at a General Medical Examination in December 2005.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over five years old.  Additionally, this examination was for the sole purpose of establishing service connection for the Veteran's right knee, and not for the purpose of determining the current severity of the Veteran's right knee disability.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent treatment records from the Tampa, Florida, VA Medical Center (VAMC) are dated from July 2007.  All pertinent treatment records since this date should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Tampa, Florida, VAMC since July 2007 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall send the Veteran a letter asking for a list of the private medical providers who have treated the Veteran for her right knee disability.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA examination to the Veteran in order to evaluate the severity of her service-connected right knee chondromalacia of the patella.
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes  5256 through 5263.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.







(CONTINUED ON THE NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


